Case 18-16640-mdc        Doc 27     Filed 04/04/19 Entered 04/04/19 10:56:35            Desc Main
                                    Document     Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 Joseph M. Lombardo, Jr.                 Chapter 13
                                         Bankruptcy No. 18-16640-mdc
                   Debtor

Lakeview Loan Servicing, LLC, or its Successor
or Assignee
                    Movant
             vs.

William C. Miller, Esq., Trustee
Joseph M. Lombardo, Jr.
                      Respondents


                      NOTICE OF MOTION, RESPONSE DEADLINE
                               AND HEARING DATE

Lakeview Loan Servicing, LLC or its Successor or Assignee, filed a Motion for Relief from the
Automatic Stay with the court requesting Relief from the automatic stay as to property at 3148
Draper Street, Philadelphia, PA 19136.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult an attorney.)

       1.      If you do not want the court to grant the relief sought in the motion or if you want
the court to consider your views on the motion, then on or before April 18, 2019, you or your
attorney must do all of the following:

               (a)    file an answer explaining your position at

                      United States Bankruptcy Court
                      For the Eastern District of Pennsylvania
                      Robert N.C. Nix Sr. Federal Courthouse
                      900 Market Street, Suite 202
                      Philadelphia, Pennsylvania 19107

      If you mail your answer to the bankruptcy clerk=s office for filing, you must mail it early
enough so that it will be received on or before the date stated above; and

               (b)    mail a copy to the movant=s attorney:
Case 18-16640-mdc       Doc 27     Filed 04/04/19 Entered 04/04/19 10:56:35            Desc Main
                                   Document     Page 2 of 2



                      Francis T. Tarlecki, Esquire
                      McCabe, Weisberg & Conway, LLC
                      123 S. Broad Street, Suite 1400
                      Philadelphia, PA 19109
                      Phone: 215-790-1010
                      Fax: 215-790-1274

       2.     If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b)
above and attend the hearing, the court may enter an order granting the relief requested in the
motion.

       3.     A hearing on the motion is scheduled to be held before the Honorable Magdeline
D. Coleman on April 30, 2019, at 10:30a.m. in Courtroom #2, United States Bankruptcy Court,
Robert N.C. Nix Sr. Federal Courthouse, 900 Market Street, Suite 202, Philadelphia,
Pennsylvania 19107.

        4.     If a copy of the motion is not enclosed, a copy of the motion will be provided to
you if you request a copy from the attorney named in paragraph 1(b).

      5.      You may contact the Bankruptcy Clerk=s office at (215) 408-2800 to find out
whether the hearing has been canceled because no one filed an answer.


Date: April 4, 2019
